Exhibit 10.37

SECRETARY’S CERTIFICATE

OF

SYKES ENTERPRISES, INCORPORATED

I HEREBY CERTIFY that I am the duly elected Secretary of Sykes Enterprises,
Incorporated (the “Company”), and that the following is a true and correct copy
of the resolutions duly adopted at a meeting of the Board of Directors of the
Company held on December 9, 2015; and, I further certify that the said
resolutions remain in full force and effect as of the date hereof and have not
been amended or revised in any respect:

WHEREAS, the Company has previously adopted the Sykes Enterprises, Incorporated
Deferred Compensation Plan (the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Company, upon the recommendation of the Compensation Committee of
the Board, deems it advisable to amend and restate the Plan to provide for
certain design changes and clarifications and to offer participants more
flexibility with respect to elections regarding the timing and form of
distribution.

NOW, THEREFORE, BE IT RESOLVED that the adoption of the Sykes Enterprises,
Incorporated Deferred Compensation Plan, amended and restated as of January 1,
2016, except as otherwise provided therein, be, and it hereby is, approved in
all respects to be effective as of the dates set forth therein.

BE IT FURTHER RESOLVED that the appropriate officers be, and they hereby are,
authorized and directed to execute such documents and to take such further steps
as they deem necessary or desirable to implement such resolutions.

IN WITNESS WHEREOF, I have hereunto set my hand this 9th day of December, 2015

 

SYKES ENTERPRISES, INCORPORATED

By:

 

/s/ James T. Holder

 

Secretary



--------------------------------------------------------------------------------

SYKES ENTERPRISES, INCORPORATED

DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED

AS OF

JANUARY 1, 2016

Sykes Enterprises, Incorporated (“SYKES”) previously established the Sykes
Enterprises, Incorporated Deferred Compensation Plan (the “Plan”) effective as
of December 17, 1998, to retain and reward a select group of management or
highly compensated employees of SYKES or an Affiliate. The Plan has been amended
from time to time to comply with legislative and regulatory changes and to make
other desired changes to the Plan. SYKES has determined that it would be in the
best interest of the Participants to amend and restate the Plan effective as of
January 1, 2016 to make certain desired plan design changes, including increased
flexibility as to the timing and form of distributions. The Plan is an unfunded
plan established and maintained for the primary purpose of providing certain key
employees who contribute or who are expected to contribute substantially to the
success of SYKES with the opportunity to defer the receipt of compensation. The
Plan is intended to comply with Section 409A of the Internal Revenue Code of
1986.

ARTICLE I. Definitions.

1.01. “Administrator” means the Compensation Committee of the Board of Directors
of Sykes Enterprises, Incorporated.

1.02. “Affiliate” means, with respect to SYKES, any corporation other than SYKES
that is a member of a controlled group of corporations, within the meaning of
Section 414(b) of the Code, of which SYKES is a member; and any other trade or
business (whether or not incorporated) under common control, within the meaning
of Section 414(c) of the Code, with SYKES. Provided, however, that solely for
purposes of Section 1.17, fifty percent (50%) ownership shall be substituted for
eighty percent (80%) ownership.

1.03. “Beneficiary” means the person or persons designated by the Participant to
receive any benefits under the Plan in the event of Participant’s death in
accordance with Section 4.03.

1.04. “Board” means the Board of Directors of Sykes Enterprises, Incorporated.

1.05. “Change in Control” means the occurrence of any one (1) or more of the
following events:

 

  (a)

A change in the effective control of SYKES, which occurs only on either of the
following dates:



--------------------------------------------------------------------------------

  (1)

The date any Person or more than one Person acting as a group (other than SYKES
or any corporation owned, directly or indirectly, by the stockholders of SYKES
in substantially the same proportions as their ownership of stock of SYKES, and
any trustee or other fiduciary holding securities under an employee benefit plan
of SYKES or such proportionately owned corporation), acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of SYKES representing
thirty percent (30%) or more of the total voting power of the stock of SYKES; or

 

  (2)

The date a majority of the members of the Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board before the date of the appointment or
election;

provided that, in any event, the transaction must constitute a change in the
effective control of SYKES within the meaning of Section 409A(a)(2)(A)(v) of the
Code and Treasury Regulations Section 1.409A-3(i)(5)(vi).

 

  (b)

The date any Person or more than one Person acting as a group acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such Person or Persons) all or substantially all of SYKES;
assets; provided that the transaction must constitute a change in the ownership
of a substantial portion of the assets of SYKES within the meaning of Section
409A(a)(2)(A)(v) of the Code and Treasury Regulations Section
1.409A-3(i)(5)(vii).

1.06. “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, or any successor statute. Reference to a specific Section of the
Code shall include a reference to any successor provision.

1.07. “Contingent Deferred Obligation” means the total amount of SYKES’
contingent liability for payment of deferred benefits under the Plan.

1.08. “Deferred Compensation Account” means the bookkeeping accounts established
in accordance with Article III for each Participant that represents the
Participant’s hypothetical interest in the amounts credited to such accounts in
accordance with Article II.

1.09. “Disability” means (a) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (b) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s employer.

 

2



--------------------------------------------------------------------------------

1.10. “Fiscal Year” or “Year” means the twelve (12) month period ending on
December 31.

1.11. “Matching Contribution Account” means a bookkeeping account established in
accordance with Article III that represents a Participant’s hypothetical
interest with respect to the amounts credited to such account in accordance with
Article II.

1.12. “Participant” means an employee of SYKES, or of an Affiliate, designated
by the Administrator as eligible to participate in the Plan, or a person who was
such at the time of his retirement, death, or resignation and who retains, or
whose Beneficiaries retain, benefits under the Plan in accordance with its terms
from time to time.

1.13. “Participation Agreement” means a form or forms (paper or electronic)
provided to the Participants by the Administrator for purposes of making annual
elections as set forth in Article II.

1.14. “Person” shall have the same meaning ascribed to such term in the Code and
Treasury Regulations.

1.15. “Plan” means this Sykes Enterprises, Incorporated Deferred Compensation
Plan as it may be amended from time to time.

1.16. “Retirement” means a Separation from Service at or after a Participant
attains age sixty-five (65).

1.17. “Separation from Service” means the Participant has a termination of
employment with SYKES, and/or any Affiliates.

 

  (a)

A termination of employment will occur as of the date that both the Participant
and SYKES reasonably anticipate, based on all of the facts and circumstances,
that either (1) no services will be performed by the Participant for SYKES, or
an Affiliate, after such date, whether as an employee or as an independent
contractor, or (2) the level of bona fide services that the Participant will
perform for SYKES, or an Affiliate, after such date, whether as an employee or
as an independent contractor, will be permanently reduced to less than twenty
percent (20%) of the average level of bona fide services the Participant
performed over the immediately preceding thirty-six (36) month period (or, if
less, the Participant’s full period of service to SYKES, or an Affiliate).

 

3



--------------------------------------------------------------------------------

  (b)

If a Participant is on a “bona fide leave of absence” (as defined below) from
SYKES, or any Affiliate, the Participant’s employment will be considered
terminated, even though the Participant is reasonably expected to return to
perform services for SYKES, or any Affiliate (at a level such that the
Participant’s employment is not terminated pursuant to subsection (a) above), on
the later of: (1) the first date immediately following the end of the “six
(6) month period” (as defined below), or (2) the date the Participant’s right to
reemployment under applicable law or contract, if any, expires. A “bona fide
leave of absence” is a leave of absence, including military leave or sick leave,
in which there is a reasonable expectation that the Participant will return to
perform service for SYKES, or any Affiliates. The “six (6) month period” is the
period that begins on the date the leave of absence commences and ends on the
date that is six (6) months thereafter. Notwithstanding, if the leave of absence
is due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, where such impairment causes the employee to be
unable to perform the duties of his position of employment or any substantially
similar position of employment, a twenty-nine (29) month period of absence shall
be substituted for such six (6) month period of absence.

 

  (c)

The foregoing definition is intended to meet the requirements for a “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
shall be interpreted, construed, administered and applied consistently
therewith.

1.18. “SYKES” means Sykes Enterprises, Incorporated, a Florida corporation, and
its corporate successors.

1.19. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in Code Section 152, without regard to Code Sections
152(b)(1), (b)(2), and (d)(1)(B)); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising from the events beyond the control of the
Participant. The need to pay for medical expenses, including nonrefundable
deductibles, as well as for the cost of prescription drug medication may
constitute an unforeseeable emergency. The need to pay for the funeral expenses
of a spouse, a Beneficiary, or a dependent (as defined in Code Section 152,
without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also
constitute an unforeseeable emergency. Except as otherwise provided in this
paragraph, the purchase of a home and payment of college tuition are not
unforeseeable emergencies.

1.20. “Valuation Date” means each day that the New York Stock Exchange and the
Plan’s recordkeeper are open for business.

 

4



--------------------------------------------------------------------------------

1.21. “Year of Participation” means each twelve (12) month period in which the
Participant is eligible to participate in this Plan. Years of Participation
shall include the periods for which the Participant was eligible to participate
in the nonqualified deferred compensation plan maintained by ICT Group Inc., as
well as the period beginning January 1, 2010 and ending December 31, 2010 during
which the Participant was employed; provided that the Participant was employed
with ICT Group Inc. on February 2, 2010, the date ICT Group Inc. was acquired by
SYKES. Further, effective as of January 1, 2013, Years of Participation shall
include a Participant’s years of service (each continuous 12-month period of
service) that the Participant was employed with Alpine Access, Inc. in a
position of Director or above, provided, that such Participant was employed with
Alpine Access, Inc. in such position on the date immediately preceding
August 20, 2012, the date Alpine Access, Inc. was acquired by SYKES or its
Affiliate, and continued in such position or higher position following such
date. Effective July 1, 2014 Years of Participation shall include all years of
service (each continuous 12-month period of service) that the employee worked
outside of the United States in a position that is the equivalent of a Director
or above in the United States, as determined by the Administrator.

ARTICLE II. Designation of Participants and Income Deferral.

2.01. The Administrator shall have the sole and exclusive discretion to
establish the criteria to determine those eligible to participate from among the
officers of SYKES who hold the offices currently designated by the titles of
Director, Senior Director, Executive Director, Vice President, Global Vice
President, Senior Vice President, Executive Vice President, Chief Executive
Officer and President. Officers meeting the criteria established by the
Administrator shall become Participants effective as of the January 1 or July 1
which next follows the date they have met the criteria. Participation in the
Plan shall cease once the Participant becomes entitled to a distribution (other
than an in-service benefit distribution) in accordance with Article IV.

 

  2.02.    (a) 

For any Fiscal Year, other than the Fiscal Year in which a Participant first
becomes entitled to participate in the Plan, a Participant may elect to defer a
specific percentage (between 1% and 100%) of his base compensation or
commissions and/or bonus earned during such Fiscal Year (regardless of when
paid) as provided herein. Such election shall be made by the execution and
delivery to the Administrator (or its agent) of a Participation Agreement prior
to the first day of such Fiscal Year. Such election shall become effective with
respect to base compensation, commissions and/or bonuses earned after such
Fiscal Year begins. An election to defer under this Section 2.02(a) shall
continue to apply to base compensation or commissions and/or bonuses earned in
subsequent Fiscal Years, unless such election is modified by the Participant.
Any modification shall be effective for the next Fiscal Year and shall be made
through the execution and delivery of a new Participation Agreement.

 

5



--------------------------------------------------------------------------------

            (b)

For the Fiscal Year in which an individual is first designated as eligible to
participate in the Plan, pursuant to Section 2.01, the Participant may elect to
defer a specific percentage (between 1% and 100%) of his base compensation or
commissions and/or bonus to be earned for the remainder of the Fiscal Year, a
Participation Agreement must be submitted by the Participant to the
Administrator (or its agent) no later than thirty (30) days following the
January 1 or July 1, whichever is applicable, on which such individual becomes
designated as an eligible Participant. Any such election made in such
Participation Agreement shall be effective only with regard to base compensation
or commissions and/or bonuses earned after the date the Participation Agreement
is submitted to the Administrator. If a newly eligible Participant does not
submit a Participation Agreement within such period of time, such Participant
will not be eligible to elect to defer compensation except in accordance with
Section 2.02(a) above. An election to defer (or not to defer) under this Section
2.02(b) shall continue to apply to base compensation or commissions and/or
bonuses earned in subsequent Fiscal Years unless such election is modified by
the Participant. Any modification shall be effective for the next Fiscal Year
and shall be made through the execution and delivery of a new Participation
Agreement.

 

            (c)

As part of his deferral election, a Participant may elect to receive all or a
portion of the amounts deferred under (a) or (b) above as of January 31st of a
specified year (referred to as an “in-service” benefit) provided that the
specified year selected is not earlier than the third Fiscal Year following the
Fiscal Year for which the in-service benefit is first elected. For example, if
deferrals are elected for the 2016 Plan Year, the date of the in-service benefit
distribution cannot be before January 15, 2019. Such election shall continue to
apply to deferrals made in subsequent years until modified or changed, provided,
however, that the election shall lapse with respect to amounts deferred for the
year in which the in- service benefit is to be paid. If the in-service benefit
election lapses, the Participant will be deemed to have elected to receive such
amounts for which the in-service benefit election lapsed in a lump sum at
Separation from Service, unless another in-service benefit election is timely
made. Any modification or change to the in-service benefit election will be
effective for amounts deferred for the next Fiscal Year. Further, if a
Participant becomes entitled to a distribution under the Plan prior to the
in-service benefit distribution date, he will be paid out in accordance with
Section 4.01.

 

6



--------------------------------------------------------------------------------

Example: A Participant elects in 2015 to defer 10% of his base salary for 2016.
He further elects to have 50% of the amount deferred for 2016 paid as an
in-service benefit paid on January 31, 2020, the remainder to be paid in the
form of installments following a Separation from Service. The Participant incurs
a Separation from Service in 2021. Assuming the Participant does not change any
of his elections, 50% of the amounts deferred for 2017, 2018 and 2019 will be
paid as a lump sum in 2020 as an in-service benefit distribution. The other 50%
deferred that was not subject to the in-service benefit election for all years
(2017, 2018, 2019, 2020 and 2021), will be paid in installments that will
commence on the first day of the seventh month following the Participant’s
Separation from Service. Amounts for which the in-service benefit election
lapsed (50% of the elective deferrals for 2020 and 2021) will be paid in a lump
sum on the first day of the seventh month following Separation from Service.
Since the in-service benefit election applies only to elective deferral amounts,
any matching contributions as described in Section 2.04 will be paid in
installments following the Separation from Service.

2.03. Notwithstanding the foregoing, a Participant may cancel a deferral
election made pursuant to 2.02 above, during a Fiscal Year with respect to which
such election is in effect due to an Unforeseeable Emergency or if necessary to
receive a hardship distribution from a qualified cash or deferred arrangement
pursuant to income Treasury Regulation Section 1.401(k)-1(d)(3). The Participant
may make a new deferral election pursuant to the provisions of Section 2.02(a)
above, which new election shall only apply to amounts earned by the Participant
after the end of the Fiscal Year in which such new election is delivered to the
Administrator.

2.04. SYKES will match a portion of amounts deferred by Participants who hold
the offices currently designated by the titles of President, Chief Executive
Officer, Executive Vice President, Senior Vice President, Global Vice President
and Vice President on a quarterly basis as follows: fifty percent (50%) match on
the amount deferred by the Participants, provided, that the matching
contribution amount shall not exceed $12,000.00 per year for the President,
Chief Executive Officer, and Executive Vice Presidents or $7,500.00 per year for
Senior Vice Presidents, Global Vice Presidents and Vice Presidents. Participants
who hold the offices currently designated by the titles of Executive Director,
Senior Director and Director shall not be entitled to receive any matching
funds. The total amount of the matching contribution made to this Plan will be
made in the form of SYKES common stock, valued as of the Valuation Date for
which the matching contribution is applicable, based on the closing price of a
share of SYKES common stock as of such date as reported by the securities market
on which SYKES common stock is sold (or if such date is not a trading date, the
closing price as of the next preceding trading date). If there is more than one
securities market on which SYKES common stock is traded, the Administrator shall
determine the appropriate market for determining the common stock’s value for
this purpose. If SYKES common stock is not traded on a securities market, the
stock’s value will be determined by the Administrator in good faith. To the
extent that dividends are paid on the SYKES common stock shares that have been
credited to a Participant’s Matching Contribution Account under the Plan, such
dividend payments will be reinvested under the Plan as of the ex-dividend date.
This Section 2.04 is hereby effective with respect to amounts deferred for Plan
Years beginning January 1, 2015. Amounts deferred for prior Plan Years to that
date are subject to the matching contribution provisions as set forth in the
prior Plan document.

 

7



--------------------------------------------------------------------------------

2.05. Amounts deferred in accordance with Section 2.02 and any matching
contribution credited in accordance with Section 2.04 shall be paid in
accordance with Article IV.

ARTICLE III. Contingency Payments, Investments and Forfeitures.

3.01. SYKES shall establish a Deferred Compensation Account and Matching
Contribution Account in the name of each Participant for purposes of the Plan.
Such amounts deferred by a Participant shall be credited to the Participant’s
Deferred Compensation Account after each payroll period during the Fiscal Year.
Matching contributions will be credited to the Participant’s Matching
Contribution Account of the end of each Fiscal Year quarter. Earnings on the
deferred compensation shall be credited to the Participant’s Deferred
Compensation Account each Valuation Date and statements reflecting the balance
of each Participant’s Deferred Compensation Account and Matching Contribution
Account shall be prepared on a quarterly basis as soon as is practicable after
the end of each quarter. A Deferred Compensation Account and Matching
Contribution Account shall be kept in the name of each Participant (or the
Beneficiary of a deceased Participant) which shall reflect the value of the
Participant’s benefit, or in the event that the Participant’s benefit has become
vested as provided herein, the value of any vested benefits, payable to such
Participant or Beneficiary under the Plan. The Deferred Compensation Account and
the Matching Contribution Account shall be credited or debited in accordance
with the following procedure at the end of each Valuation Date for purposes of
determining earnings and losses:

 

  (a)

Payments - The total amount of any payments made from the accounts since the
last Valuation Date shall be subtracted from the account balance that existed as
of the last Valuation Date.

 

  (b)

Deferred Compensation Contributions - Any deferred compensation contributions
made by the Participant since the last Valuation Date shall be added to the
account balance that existed as of the last Valuation Date.

 

  (c)

Net Gain or Loss - Each Participant’s Deferred Compensation Account shall be
increased or decreased to reflect a proportionate share of the net increase or
net decrease for each investment fund held in the Deferred Compensation Account,
since the last Valuation Date.

 

  (d)

Matching Contributions - The entire amount of any matching contributions made by
SYKES shall be added to the Matching Contribution Account balance that existed
as of the prior Valuation Date.

 

  (e)

Investment Transfers - The amount(s) necessary in order to effect an investment
transfer requested by the participant shall be added to or subtracted from each
investment fund as required. Such transfers shall be made as soon as is
practicable.

 

8



--------------------------------------------------------------------------------

3.02. Until and except to the extent that all deferred benefits hereunder are
distributed to or vested in a Participant or Beneficiary from time to time in
accordance with the provisions of the Plan, the interest of each Participant and
Beneficiary therein is contingent only and is subject to forfeiture as provided
in this Plan. Title to and beneficial ownership of any assets, whether cash or
investments, which SYKES may set aside to meet its Contingent Deferred
Obligation hereunder, shall at all times remain in SYKES; and no Participant or
Beneficiary shall under any circumstances acquire any property interest and any
specific assets of SYKES.

3.03. Any amounts credited to the Deferred Compensation Account of a Participant
shall be invested and reinvested in mutual funds, stocks, bonds, securities or
any other assets that may be selected by the Administrator in its discretion,
provided that it is the intention of the Board in establishing this Plan that
the Administrator will select investment vehicles which are substantially
identical to those investment vehicles provided under the Sykes Enterprises,
Inc. 401(k) Savings Plan and Trust. In selecting investment vehicles, the Board
may engage an investment consultant, and may delegate to such consultant
authority to recommend investment choices be made available for investment
within the Plan. Any such service may be charged to the Participant’s account as
an expense of administering the Plan. Participants may request that the
Administrator allocate deferred compensation among investment vehicles selected
by the Administrator on a daily basis; and may request reallocation of amounts
already deferred and earnings attributable thereto on the same basis.

3.04. As a condition of participation in this Plan, the Participant agrees that
on behalf of himself and his designated Beneficiary to assume all risk in
connection with any decrease in value of the funds which are invested and which
continue to be invested in accordance with the provisions of this Plan.

ARTICLE IV. Distribution of Benefits, Vesting.

4.01. The benefits under the Plan (unless they are forfeited under Section
4.01(e) or by the occurrence of any of the events of forfeiture specified in
Section 4.04 below) shall be paid or commence as of the dates set forth below:

 

  (a)

In the event of a Separation from Service, the Participant shall be entitled to
the balance in his Deferred Compensation Account as of the date of distribution.
Payment of such amounts shall commence on the first day of the seventh month
following Separation from Service. For example, if the Participant incurs a
Separation from Service on September 3, 2015, payment will be made on April 1,
2016.

 

  (b)

In the event of a Separation from Service, the Participant shall be entitled to
a distribution of the SYKES common stock credited to his Matching Contribution
Account as of the date of distribution. The SYKES common stock held in the
Matching Contribution Account will be distributed to the Participant on the
first day of the seventh month following Separation from Service, subject to the

 

9



--------------------------------------------------------------------------------

 

vesting provisions of subsection 4.01(e) below, and the forfeiture provisions of
Section 4.04. Notwithstanding the foregoing, fractional shares shall not be
distributed. Any fractional shares shall be liquidated and distributed in cash.

 

  (c)

Any in-service benefit of amounts deferred in accordance with Section 2.02,
shall be paid on January 31st (or as soon as administratively possible following
that date) of the year selected by the Participant. The year of payment with
respect to an in-service benefit is generally irrevocable unless the Participant
requests a change and (i) the change does not take effect until at least 12
months after the date on which the election is made, (ii) the change is made at
least 12 months prior to the date the payment is scheduled to commence, and
(iii) payment is deferred for a period of not less than 5 years from the date
payment would otherwise have been made (unless payment is being made for
disability or death), and such request is permitted under Section 409A of the
Code.

 

  (d)

In the event of a Change in Control, a Participant will be entitled to a
distribution of the balance of his accounts. A Participant will be treated as
fully vested as of the effective date of the Change in Control. In the event of
a Change in Control, the amounts credited to his Deferred Compensation Account
and his Matching Contribution Account shall be distributed as of the first day
of the seventh month following the Change of Control. Notwithstanding anything
to the contrary, in the event of a distribution of benefits as a result of a
Change in Control, SYKES will increase the benefit by an amount sufficient to
offset the income tax obligations created by the distribution of benefits.

 

  (e)

Notwithstanding the foregoing, in the event the Participant incurs a Separation
from Service (for reasons other than death, disability or Retirement) with less
than three (3) Years of Participation, any matching contributions will be
forfeited. In the event that a Participant incurs a Separation from Service
after more than three (3) Years of Participation, but after less than five
(5) Years of Participation, the Participant shall forfeit sixty-seven percent
(67%) of the matching contribution and earnings thereon. In the event that a
Participant incurs a Separation from Service after more than five (5) Years of
Participation but after less than seven (7) Years of Participation, the
Participant shall forfeit thirty-three percent (33%) of the matching
contribution and earnings thereon. Once the Participant completes seven
(7) Years of Participation he will be fully vested with respect to the shares of
SYKES common stock credited to his Matching Contribution Account. Further, a
Participant shall be fully vested upon death, Disability or Retirement.
Participant will be fully vested in the event the Plan is terminated in
accordance with section 6.02.

 

10



--------------------------------------------------------------------------------

  (f)

Any nonvested amounts shall be forfeited and will be deducted from the
Participant’s bookkeeping account upon distribution of the vested account
balance.

 

  (g)

In the event of death of the Participant while still an employee, the balance
(or remaining balance) in the Participant’s Deferred Compensation Account and
any shares of SYKES common stock in the Matching Contribution Account will be
distributed to the Participant’s named Beneficiary on the first day of the
second month following the Participant’s death.

 

  (h)

In the event of the Participant’s Disability while still an employee as defined
herein, the Participant’s Deferred Compensation Account and total distribution
of the shares of SYKES common stock held in the Matching Contribution Account
will be paid to the Participant on the first day of the second month following
the Participant’s Disability.

 

  (i)

In the event an alternate payee is entitled to an accelerated payment pursuant
to section 5.02(b), a lump sum distribution from the Participant’s Deferred
Compensation Account and a distribution of the vested shares of SYKES common
stock credited to the Matching Contribution Account will be paid to the
alternate payee based on the provisions of the domestic relations order as soon
as administratively feasible following the date the Administrator approves the
domestic relations order.

4.02. Benefits shall be paid in either the form of a lump sum or installments as
set forth below and as may be elected by the Participant:

 

  (a)

In-service benefit distributions shall be made in the form of a lump sum.

 

  (b)

Distributions of any amounts deferred in accordance with Section 2.02(a) and
2.02(b) and any related Matching Contributions as a result of a Change in
Control, death of the Participant or the Participant incurring a Disability
shall be paid in the form of a lump sum.

 

  (c)

For amounts deferred for Fiscal Years beginning on or after January 1, 2016 in
accordance with Sections 2.02(a) and 2.02(b), and any related Matching
Contributions, a Participant may elect to have all or a portion of the amount
credited to his accounts paid in one or more of the following forms of payment
with respect to benefits to be paid as a result of the Participant’s Separation
from Service:

 

11



--------------------------------------------------------------------------------

  (1)

a lump sum, or

 

  (2)

annual installments over a term certain as elected by the Participant of either
5 or 10 years (the annual installments shall commence as of the first of the
seventh month following the Separation from Service and each anniversary
thereafter).

Such election shall be made in accordance with the forms provided by the Plan
Administrator. Such election shall apply to amounts credited for all subsequent
Fiscal Years unless changed prior to a subsequent Fiscal Year in accordance with
forms provided by the Plan Administrator. If no election is made, the payment of
amounts credited to the Deferred Compensation Account and the Matching
Contribution Account shall be made in a lump sum. Such election may be changed
with respect to amounts credited for prior Fiscal Years, in accordance with
Section 4.02(f).

 

  (d)

For amounts credited to the Participant’s accounts for periods ending prior to
January 1, 2016, such amounts shall be paid in the form of a lump sum unless the
Participant makes a subsequent election to apply a different form of payment to
all or a part of such amounts credited in accordance with Section 4.02(f).

 

  (e)

If a Participant elects installment payments, annual payments will be made
beginning as of the payment commencement date for such installments and shall
continue on each anniversary thereof until the number of installment payments
specified in the election has been paid. The amount of each installment payment
shall be determined by dividing (i) by (ii), where (i) equals the account
balance as of the valuation date and (ii) equals the remaining number of
installment payments. Installment payments shall be treated as a single payment.

 

  (f)

Such election or deemed election as to the form is generally irrevocable unless
(i) the change does not take effect until at least 12 months after the date on
which the election is made, (ii) the change is made at least 12 months prior to
the date the payment is scheduled to commence, and (iii) payment is deferred for
a period of not less than 5 years from the date payment would otherwise have
been made (unless payment is being made for disability or death) and such
request is permitted under Section 409A of the Code. Any election to change the
form of payment will be deemed to have been made as of the following January 1.

 

12



--------------------------------------------------------------------------------

For example, if a Participant elected to change the form of distribution from
lump sum to installments following a Separation from Service on February 1,
2016, his election would be deemed to have been made on January 1, 2017 and
would not be effective until January 1, 2018, and his distribution would not
commence for 5 years beyond the date that is seven months following his
Separation from Service. If after making the election, the Participant is
terminated prior to January 1, 2018, his new election would not apply and the
distribution would be made in a lump sum on the first day of the seventh month
following Separation from Service.

4.03. A Participant shall have the right to designate one or more Beneficiaries
who are to succeed to his contingent right to receive future payments under the
Plan in the event of his death. In case of a failure to designate or the death
of a designated Beneficiary without a designated successor, distribution shall
be made to the Participant’s estate. Such designation must be made on a form
(paper or electronic) provided by the Administrator. Beneficiaries may be
changed without the consent of any prior Beneficiaries.

4.04. Notwithstanding anything herein contained to the contrary, no payment of
any then unpaid distribution of SYKES shares of common stock credited to the
Matching Contribution Accounting shall be made and all rights of the
Participant, his designated Beneficiary, executors or administrators, or any
other person to receive payments of such matching contributions shall be
forfeited if any of the following events shall occur:

 

  (a)

The Participant is terminated for “Cause.” For the purposes of this Plan, SYKES
shall have “Cause” to terminate a Participant’s employment hereunder: (i) if the
Participant engages in conduct which has caused or is reasonably likely to cause
demonstrable and serious injury to SYKES; (ii) if the Participant is convicted
of a felony as evidenced by a binding and final judgment, order, or decree of a
court of competent jurisdiction; (iii) for the Participant’s neglect of his
duties hereunder or the Participant’s refusal to perform his duties or
responsibilities hereunder as determined by SYKES’ Board of Directors in good
faith; (iv) for the Participant’s chronic absenteeism; (v) for the Participant’s
use of illegal drugs; (vi) for the Participant’s insobriety while performing his
or her duties hereunder; or (vii) for any act of dishonesty, embezzlement or
falsification of reports, records, or information submitted by the Participant
to SYKES. Notwithstanding the foregoing, to the extent the Participant is
terminated for Cause under the terms of any employment agreement between the
Participant and SYKES, such Participant shall also be deemed to be terminated
for Cause for purposes of this Plan.

 

13



--------------------------------------------------------------------------------

  (b)

The Participant enters into a business or employment which the Administrator
determines to be in violation of any non-compete agreement signed by the
Participant in favor of SYKES or a subsidiary.

 

  (c)

The Participant fails to fully comply with the terms of any confidentiality
agreement signed by the Participant in favor of SYKES or a subsidiary or
affiliate, as determined by the Administrator.

4.05. The Administrator may at any time and from time to time order all or any
part of the value of the contingent right of a Participant or Beneficiary to
receive future payments without forfeiture.

ARTICLE V. General Provisions.

5.01. Nothing contained in this Plan and no actions taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between SYKES and a Participant, his
designated Beneficiary or any other person. Any funds, which may be invested
under the provisions of this Plan, shall continue for all purposes to be part of
the general funds of SYKES and no person other than SYKES shall by virtue of the
provisions of this Plan have any interest in such funds. To the extent that any
person acquires a right to receive payments from SYKES under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
SYKES.

 

  5.02.   (a)

The right of a Participant or any other person to the payment of deferred
compensation or other benefits under this Plan shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.

 

         (b)   (1)

Notwithstanding the provisions of subsection (a) above, the Administrator may
make payments to an alternate payee in accordance with the terms of the domestic
relations order (as defined in Code Section 414(p)(l)(B)). Payments to such
alternate payee shall be paid in accordance with the terms of the domestic
relations order and section 4.01(i).

 

  (2)

The Administrator may promulgate any additional rules and regulations it deems
necessary or appropriate to govern this subsection (b).

5.03. If the Administrator shall find that any person to whom any payment is
payable under this Plan is unable to care for his affairs because of illness or
accident, or is a minor, any payment due (unless a prior claim therefore shall
have been made by a duly appointed guardian or other legal representative) may
be paid to the spouse, a child, a parent, or a brother or sister, or to any
person deemed by the Administrator to have incurred expense for such person
otherwise entitled to payment, in such manner and proportions as the
Administrator may determine. Any such payment shall be in a complete discharge
of the liabilities of SYKES to the Participant or person under this Plan.

 

14



--------------------------------------------------------------------------------

5.04. Nothing contained in this Plan shall be construed as conferring upon a
Participant the right to continue in the employ of SYKES as an Executive or in
any other capacity.

5.05. The Administrator shall have full power and authority to interpret,
construe and administer this Plan; and the Administrator’s interpretations and
construction thereof, and actions thereunder, including an valuation of a
Deferred Compensation Account or Matching Contribution Account, or the amount or
recipient of the payment to be made therefrom, shall be binding and conclusive
upon all persons for all purposes. No member of the Board of SYKES shall be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan, unless attributable to his own
willful misconduct or lack of good faith.

5.06. This Plan shall be binding upon and inure to the benefit of SYKES, its
successors and assigns, and the Participant and his heirs, executors,
administrators and legal representatives.

5.07. In no event shall any payments be made pursuant to the Plan that fail to
satisfy the restrictions on acceleration of distributions imposed by Section
409A of the Code (including, but not limited to, any payments that would be made
in the event of the termination of the Plan).

5.08. The Plan constitutes an unsecured promise by SYKES to pay benefits in the
future. Participants shall have the status of general unsecured creditors. The
Plan is unfunded for Federal tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974. All amounts credited to a
Participant’s accounts will remain the general assets of SYKES and shall remain
subject to the claims of SYKES’ creditors until such amounts are distributed to
the Participants.

5.09. The Administrator shall establish such accounting procedures as are
necessary to implement the provisions of this Plan.

5.10. The Plan shall not be deemed to constitute a contract between SYKES and
any Participant, nor to be consideration for the employment of any Participant.
Nothing in the Plan shall give a Participant the right to be retained in the
employ of SYKES; all Participants shall remain subject to discharge or
discipline as employees to the same extent as if the Plan had not been adopted.

5.11. The invalidity of any portion of this Plan shall not invalidate the
remainder and the remainder shall continue in full force and effect.

5.12. SYKES intends for this Plan to conform in all respects to the requirements
under Section 409A of the Code, the failure of which would result in the
imposition or accrual of penalties, interest or additional taxes under Section
409A of the Code (the “Section 409A Requirements”). Accordingly, SYKES intends
for this Plan to be interpreted, construed,

 

15



--------------------------------------------------------------------------------

administered and applied in a manner as shall meet and comply with the Section
409A Requirements, and in the event of any inconsistency between this Plan and
the Section 409A Requirements, this Plan shall be reformed so as to meet the
Section 409A Requirements. Any reference in this Plan to Section 409A of the
Code, or any subsection thereof, shall be deemed to mean and include, to the
extent then applicable and then in force and effect (but not to the extent
overruled, limited or superseded), published rulings, notices and similar
announcements issued by the Internal Revenue Service under or interpreting
Section 409A of the Code and regulations (proposed, temporary or final) issued
by the Secretary of the Treasury under or interpreting Section 409A of the Code.

5.13. This instrument shall be construed in accordance with and governed by the
laws of the State of Florida, to the extent not superseded by the laws of the
United States.

5.14. Nothing contained in the Plan shall be deemed to give any Participant any
equity or other interest in the assets, business or affairs of SYKES. No
Participant in the Plan shall have a security interest in assets of SYKES used
to make contributions or pay benefits.

5.15. Throughout this Plan, and whenever appropriate, the masculine gender shall
be deemed to include the feminine and neuter; the singular, the plural; and vice
versa.

ARTICLE VI. Amendment and Termination.

6.01. The Administrator may amend this Plan without the consent of any
Participant as necessary to cause the Plan to continue to satisfy the
requirements of Section 409A of the Code as the same may be amended from time to
time.

6.02. Although SYKES anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that SYKES will continue the
Plan or will not terminate the Plan as any time in the future. Accordingly,
SYKES reserves the right to discontinue its sponsorship of the Plan by action of
the Board.

No payment of any Participant’s benefits under the Plan may be accelerated as a
result of the termination of the Plan unless:

 

  (a)

The Plan is terminated within the period of thirty (30) days preceding or the
twelve (12) months following a change in control event (as this term is defined
in Treasury Regulations Section 1.409A-2(i)(5));

 

  (b)

The Plan is terminated within twelve (12) months of a corporate dissolution or
is terminated with the approval of a bankruptcy court overseeing a bankruptcy of
SYKES.

 

  (c)

SYKES terminates the Plan and all other similar deferred compensation
arrangements that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c), provided that (i) any benefits payable as a result of the
termination (other than benefits that would have been payable under the terms of
the Plan

 

16



--------------------------------------------------------------------------------

 

without regard to the termination) are not paid until at least twelve
(12) months after the date of termination of the Plan, (ii) all benefit payments
under the Plan are completed within twenty-four (24) months after the date of
termination of the Plan, and (iii) SYKES does not adopt a new or replacement
deferred compensation plan within three (3) years after the date of termination
of the Plan.

IN WITNESS WHEREOF, SYKES has caused this Plan to be executed by its duly
authorized office on this 9th day of December, 2015.

 

SYKES ENTERPRISES, INCORPORATED

By:

 

/s/ James T. Holder

 

17